DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/17/2021.  Claims 1-8, 10-12 and 15-20 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Chinn on 3/18/2021.

4.	The application has been amended as follows:
Claim 4, line 12, change “2-entylhexyldiphenyl” to -- 2-ethylhexyldiphenyl --.
Claim 10, line 16, change “butyl oleate” to -- butyl oleate, --.
Claim 10, line 24, change “lauricacidisoamylester” to – lauric acid isoamyl ester --.
Claim 19, line 16, change “butyl oleate” to -- butyl oleate, --.
Claim 19, line 24, change “lauricacidisoamylester” to – lauric acid isoamyl ester --.

Allowable Subject Matter

5.	Claims 1-8, 10-12 and 15-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Jeong (KR 2012-0015529) and Palmer et al. (GB 1,077,455).
Jeong discloses an additive composition comprising 5-30 weight% of solvent, 5-20 weight% of hindered phenolic antioxidant, 10-40 weight% of aromatic amine based antioxidant, and 30-80 weight% of phosphate antioxidant, wherein the solvent is selected from a group consisting of methyl ethyl ketone, N-methylpyrrolidone (boiling point 202°C, melting point -24°C), N-ethylpyrrolidone, methylcarbitol and an amide based solvent (abstract, claim 1).
Palmer et al. disclose a composition comprising N,N’-phenyl isopropyl paraphenylene diamine, Santoflex and solvent such as benzene (have the claimed boiling and freezing points since it is the same as claimed) (Example I).  
	Thus, Jeong and Palmer et al. do not teach or fairly suggest the claimed liquid antioxidant composition.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762